DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13-16, 18, 25-27, 30, 32, 37-39, and 42 are objected to because of the following informalities:
Regarding claim 13, on line 5, the term “QCLed” should be instantiated “quasi co-located (QCLed)” in this first instance.
Claims 14-16 and 18 are also objected to as being dependent on claim 13 and containing the same deficiency.
Regarding claim 25, on line 3, the term “QCLed” should be instantiated “quasi co-located (QCLed)” in this first instance.
Claims 26, 27, 30, and 32 are also objected to as being dependent on claim 25 and containing the same deficiency.
Regarding claim 37, on line 6, the term “QCLed” should be instantiated “quasi co-located (QCLed)” in this first instance.
Claims 38, 39, and 42 are also objected to as being dependent on claim 37 and containing the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13-16, 18, 25-27, 30, 32, 37-39, and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. 2019/0356438) (hereinafter “Lee”).  Lee teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method, comprising:  determining a relationship between a first reference signal and a second reference signal, wherein the first and second reference signals are quasi co-located (QCLed); grouping first and second resources to form a first resource group to be allocated to a wireless communication node, wherein the first resource group is associated with a first communication link and a first report setting; and transmitting the first and second reference signals to the wireless communication node using the first and second resources, respectively” is anticipated 
Regarding claim 2, wherein the first reference signal is a first reference signal type and the second reference signal is a second reference signal type different from the first reference signal type” is anticipated by the primary beam that may correspond to a CSI-RS (first reference signal type) or a synchronization signal block (second reference signal type) as spoken of on page 8, paragraphs [0132] and [0138].
Regarding claim 3, “wherein a first set of N resources are allocated to the first reference signal, and a second set of M resources are allocated to the second reference signal, wherein N=MK and N, M, and K are positive integers, and wherein one resource of the second set and respective K resources of the first set in order are QCLed” is anticipated by the primary beam that corresponds to a CSI resource set (N resources), and the secondary beam that has a QCL relationship with the primary beam such that the secondary beam may be included in the primary beam and correspond to one or 
Regarding claim 4, “wherein the value of K is indicated to the wireless communication node” is anticipated by the UE that is configured with a CSI-RS resource by the eNB based on the preferred secondary beam and the received secondary beam information (K indication) as spoken of on page 17, paragraph [0270].
Regarding claim 6, “wherein the first reference signal comprises a channel state information reference signal, the second reference signal comprises a synchronization signal block, the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the primary beam that may correspond to a CSI-RS (channel state information reference signal) or a synchronization signal block as spoken of on page 8, paragraphs [0132] and [0138]; where the secondary beam corresponds to one or more CSI-RS resources (second plurality of resource blocks) included in the CSI-RS resource set (first plurality of resource blocks); and where the primary beam corresponds to a wide beam or rough beam (transmission property) while the secondary beam corresponds to a narrow beam or fine beam (transmission property) as spoken of on page 8, paragraph [0132].
Regarding claim 13, “a method, comprising:  receiving a first reference signal transmitted using a first resource; receiving a second reference signal transmitted using a second resource, wherein the first and second reference signals are QCLed, wherein reports a preferred primary beam based on the received CSI-RS to the eNB (communication node), receives secondary beam information (second reference signal) based on the preferred primary beam from the eNB, reports a preferred secondary beam based on the secondary beam information to the eNB, and is then configured with a CSI-RS resource based on the preferred secondary beam by the eNB; where the primary beam corresponds to a CSI-RS resource set (first resource group), the secondary beam(s) correspond to CSI-RS resources (first and second resources), and the primary beam is represented as QCLed based on the CSI-RS resources; and where a secondary beam is indicated by a CSI-RS resource index (first report setting) as spoken of on page 17, paragraphs [0267]-[0270]; where a UE determines a beam decided as a preferred beam among the beams that maximizes a received SINR value (first signal quality parameter) as spoken of on page 5, paragraphs [0100]-[0101].
Regarding claim 14, wherein the first reference signal is a first reference signal type and the second reference signal is a second reference signal type different from the first reference signal type” is anticipated by the primary beam that may correspond 
Regarding claim 15, “wherein a first set of N resources are allocated to the first reference signal, and a second set of M resources are allocated to the second reference signal, wherein N=MK and N, M, and K are positive integers, and wherein one resource of the second set and respective K resources of the first set in order are QCLed” is anticipated by the primary beam that corresponds to a CSI resource set (N resources), and the secondary beam that has a QCL relationship with the primary beam such that the secondary beam may be included in the primary beam and correspond to one or more CSI-RS resources (M resources) included in the CSI-RS resource set as spoken of on page 8, paragraph [0132].
Regarding claim 16, “receiving an indication of the value of K from the communication node” is anticipated by the UE that is configured with a CSI-RS resource by the eNB based on the preferred secondary beam and the received secondary beam information (K indication) as spoken of on page 17, paragraph [0270].
Regarding claim 18, “wherein the first reference signal comprises a channel state information reference signal, the second reference signal comprises a synchronization signal block, the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the primary beam that may correspond to a CSI-RS (channel state information reference signal) or a synchronization signal block as spoken of on page 8, 
Regarding claim 25, “a communication node, comprising:  at least one processor for determining a relationship between a first reference signal and a second reference signal, wherein the first and second reference signals are QCLed; a memory configured to store information concerning a first resource group formed by grouping first and second resources, the first resource group being allocated to a wireless communication node, wherein the first resource group is associated with a first communication link and a first report setting; and a transmitter configured to transmit the first and second reference signals to the wireless communication node using the first and second resources, respectively” is anticipated by the beam determination method shown in Figure 24 where a UE (wireless communication node) receives a CSI-RS (transmitted via a first communication link) from an eNB (communication node), reports a preferred primary beam based on the received CSI-RS to the eNB, receives secondary beam information based on the preferred primary beam from the eNB, reports a preferred secondary beam based on the secondary beam information to the eNB, and is then configured with a CSI-RS resource based on the preferred secondary beam by the eNB; where the primary beam corresponds to a CSI-RS resource set (first resource group), the secondary beam(s) correspond to CSI-RS resources (first and second resources), 
Regarding claim 26, wherein the first reference signal is a first reference signal type and the second reference signal is a second reference signal type different from the first reference signal type” is anticipated by the primary beam that may correspond to a CSI-RS (first reference signal type) or a synchronization signal block (second reference signal type) as spoken of on page 8, paragraphs [0132] and [0138].
Regarding claim 27, “wherein a first set of N resources are allocated to the first reference signal, and a second set of M resources are allocated to the second reference signal, wherein N=MK and N, M, and K are positive integers, and wherein one resource of the second set and respective K resources of the first set in order are QCLed” is anticipated by the primary beam that corresponds to a CSI resource set (N resources), and the secondary beam that has a QCL relationship with the primary beam such that the secondary beam may be included in the primary beam and correspond to one or more CSI-RS resources (M resources) included in the CSI-RS resource set as spoken of on page 8, paragraph [0132].
Regarding claim 30, “wherein the first reference signal comprises a channel state information reference signal, the second reference signal comprises a synchronization signal block, the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different 
Regarding claim 32, “wherein:  the at least one processor is further configured to determine a relationship between a third reference signal and a fourth reference signal, wherein the third reference signal comprises a third reference signal type and the fourth reference signal comprises a fourth reference signal type different from the third reference signal type, and wherein the third and fourth reference signals are QCLed; the memory is further configured to store information concerning a second resource group formed by grouping third and fourth resources, the second resource group being allocated to the wireless communication node; and the transmitter is further configured to transmit third and fourth reference signals to the wireless communication node using the third and fourth resources, respectively” is anticipated by the configuring of the UE with a CSI-RS resource based on the preferred secondary beam by the eNB; where the primary beam corresponds to a CSI-RS resource set (first resource group), the secondary beam(s) correspond to CSI-RS resources (first and second resources), and the primary beam is represented as QCLed based on the CSI-RS resources; and where 
Regarding claim 37, “a first communication node, comprising:  a receiver configured to:  receive a first reference signal transmitted using a first resource; receive a second reference signal transmitted using a second resource, wherein the first and second reference signals are QCLed, wherein the first and second resources are grouped to form a first resource group associated with a first communication link; at least one processor configured to:  determine a first signal quality parameter associated with the first reference signal; generate a report based on at least the measured first signal quality parameter, wherein the report comprises information about both the first resource and the second resource; and a transmitter configured to transmit the report to a second communication node” is anticipated by the beam determination method shown in Figure 24 where a UE (first communication node) receives a CSI-RS (first reference signal) from an eNB, reports a preferred primary beam based on the received CSI-RS to the eNB (communication node), receives secondary beam information (second reference signal) based on the preferred primary beam from the eNB, reports a preferred secondary beam based on the secondary beam information to the eNB, and is a received SINR value (first signal quality parameter) as spoken of on page 5, paragraphs [0100]-[0101]; where the UE 100 of Figure 25 includes a transmitter 112 and a receiver 114 coupled to a processor 120.
Regarding claim 38, wherein the first reference signal is a first reference signal type and the second reference signal is a second reference signal type different from the first reference signal type” is anticipated by the primary beam that may correspond to a CSI-RS (first reference signal type) or a synchronization signal block (second reference signal type) as spoken of on page 8, paragraphs [0132] and [0138].
Regarding claim 39, “wherein a first set of N resources are allocated to the first reference signal, and a second set of M resources are allocated to the second reference signal, wherein N=MK and N, M, and K are positive integers, and wherein one resource of the second set and respective K resources of the first set in order are QCLed” is anticipated by the primary beam that corresponds to a CSI resource set (N resources), and the secondary beam that has a QCL relationship with the primary beam such that the secondary beam may be included in the primary beam and correspond to one or 
Regarding claim 42, “wherein the first reference signal comprises a channel state information reference signal, the second reference signal comprises a synchronization signal block, the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the primary beam that may correspond to a CSI-RS (channel state information reference signal) or a synchronization signal block as spoken of on page 8, paragraphs [0132] and [0138]; where the secondary beam corresponds to one or more CSI-RS resources (second plurality of resource blocks) included in the CSI-RS resource set (first plurality of resource blocks); and where the primary beam corresponds to a wide beam or rough beam (transmission property) while the secondary beam corresponds to a narrow beam or fine beam (transmission property) as spoken of on page 8, paragraph [0132].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467